In the United States Court of Federal Claims
                                            No. 21-2024

                                      (Filed: January 24, 2022)

                                     (NOT TO BE PUBLISHED)

                                               )
 RICHARD LOUIS BUTLER, JR.,                    )
                                               )
                        Plaintiff,             )
                                               )
 v.                                            )
                                               )
 UNITED STATES,
                                               )
                        Defendant.             )
                                               )
                                               )

       Richard Louis Butler, Jr., pro se, Iowa Park, Texas.

       Kelly A. Krystyniak, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, Washington, D.C., for defendant. With her on the brief were Brian
M. Boynton, Acting Assistant Attorney General, Patricia M. McCarthy, Director, Reginald T.
Blades, Jr., Assistant Director, Commercial Litigation Branch, Civil Division, United States
Department of Justice, Washington, D.C.


                                      OPINION AND ORDER

        Plaintiff, Richard Louis Butler, Jr., brings suit against the “entire African [i]mmigrant
community employed by the Texas Department of Criminal Justice prison system.” Compl. at 1,
ECF No. 1. Pending before the court is defendant’s (“the government”) motion to dismiss for
lack of subject-matter jurisdiction. See Def.’s Mot. to Dismiss (“Def.’s Mot”), ECF No. 16.
Plaintiff’s response was due January 10, 2022 and no response was filed on that date or any time
thereafter.1 The matter is ready for disposition. For the following reasons, the government’s
motion is GRANTED.

        The government asserts that Mr. Butler’s complaint “fails to set forth the basis for the
[c]ourt’s jurisdiction over his claims.” Def.’s Mot. at 1. Defendant indicates that plaintiff’s

       1
         On January 20, 2022, plaintiff filed a supplement to his complaint to include a request
for financial compensation for his mental distress caused by the alleged situation. See ECF No.
23.
claim “does not invoke any money-mandating statute, nor does he appear to seek any financial
recovery from the United States.” Id. at 2. This latter averment was made before Mr. Butler
supplemented his complaint. See supra at 1 n. 1. In all events, Mr. Butler primarily appears to
be seeking redress from employees of the Texas prison he believes to be “funding the Boko
Harams terrorist organization.” Compl. at 1. The government emphasizes that the Texas state
prison system is under the control of the State and is not an executive department of the United
States. Def.’s Mot. at 2.

        The court has “jurisdiction to render judgment upon any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). Because §
1491(a)(1) does not create an independent cause of action, a “plaintiff must assert a claim under
a separate money-mandating constitutional provision, statute, or regulation, the violation of
which supports a claim for damages against the United States.” James v. Caldera, 159 F.3d 573,
580 (Fed. Cir. 1998) (emphasis added). Mr. Butler does not assert a claim against the United
States but rather against individual employees of a state prison. The court may not hear claims
against state actors. The court therefore dismisses Mr. Butler’s complaint for lack of subject-
matter jurisdiction.

       The Clerk shall enter judgment in accord with this disposition.

       No costs.

       It is so ORDERED.

                                                     s/Charles F. Lettow
                                                    Charles F. Lettow
                                                    Senior Judge




                                                2